Citation Nr: 0639992	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-22 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 
percent for status post open repair, avulsion of the flexor 
tendon of the right ring finger (minor).  

2.  Entitlement to service connection for allergic rhinitis 
with recurrent sinusitis.  

3.  Entitlement to service connection for retina lattice 
degeneration.  

4.  Entitlement to service connection for impaired glucose 
levels.  

5.  Entitlement to service connection for elevated liver 
function enzymes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to April 
2001.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of a VA 
Regional Office (RO).  

In correspondence received in December 2005, the veteran 
waived initial agency of original jurisdiction (AOJ) review 
of additional evidence submitted.  


FINDINGS OF FACT

1.  The veteran's service-connected status post open repair, 
avulsion of the flexor tendon of the right finger (minor) is 
manifested by and inability to completely extend the distal 
interphalangeal joint, and a loss of some function.  

2.  Allergic rhinitis with recurrent sinusitis is 
attributable to service.  

3.  Lattice degeneration in both eyes is attributable to 
service.  

4.  A disease or disability manifested by impaired glucose 
tolerance is not shown.  

5.  Nonalcoholic steatohepatitis is attributable to service.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 0 percent for 
the veteran's service-connected status post open repair, 
avulsion of the flexor tendon of the right ring finger 
(minor).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2006).

2.  Allergic rhinitis with recurrent sinusitis was incurred 
in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).  

3.  Lattice degeneration in both eyes was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).  

4.  A disability manifested by impairment in glucose 
tolerance was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).

5.  The criteria for service connection for nonalcoholic 
steatohepatitis have been met.  38 U.S.C.A. § 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that VA has an obligation to notify 
claimants of what information or evidence is needed in order 
to substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the notice requirements set forth above applied to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. 

That said, in April 2002 the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
service connection for his claimed disabilities, what 
evidence they would obtain, and what evidence he should 
submit.  This letter also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to these claims.  

The Board finds that the notice requirements set forth have 
been met with respect to the service connection claims, 
because while the veteran was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date - i.e. the latter two elements of service 
connection, noted above - the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that service connection is 
warranted for allergic rhinitis with recurrent sinusitis, 
retina lattice degeneration, and nonalcoholic 
steatohepatitis, and as such, the RO will presumably inform 
the veteran of these latter two elements before implementing 
this decision (i.e. before assigning an effective date and 
evaluation).  As the Board also concludes herein that the 
preponderance of the evidence is against the veteran's claim 
for service connection impaired glucose tolerance, any 
questions as to the appropriate disability rating or 
effective date to be assigned for this condition are rendered 
moot.  

Regarding the increased (initial) rating claim, the currently 
appealed November 2002 RO decision actually established 
service connection for status post open repair, avulsion of 
the flexor tendon of the right ring finger (minor).  As such, 
any failure to initially provide the veteran with information 
regarding how to establish service connection for this 
disability was obviously harmless.  Regarding the initial 
evaluation assigned for this disability, a March 2004 
statement of the case notified him of what information and 
evidence was necessary to establish a compensable rating for 
this disability, and he has not challenged the effective date 
from which any payment could begin (in the event a rating was 
established).  See Dingess.

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  



I.  Evaluation

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2006), including, effective August 26, 2002, the 
rating criteria for evaluating impairment of a single finger.  
See 67 Fed. Reg. 48784-48787 (July 26, 2002).  Here either 
the old or new rating criteria may apply, although the new 
rating criteria are only applicable since the effective date.  
VAOPGCPREC 3-2000.  

Old 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002) provides 
for a noncompensable rating for ankylosis of any other finger 
(other than the thumb, index, or middle finger).  Its Note 
states that extremely unfavorable ankylosis will be rated as 
amputation under Diagnostic Codes 5152 through 5156.

New 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2006) provides 
for a noncompensable rating for unfavorable or favorable 
ankylosis of the ring or little finger.  The Note following 
it states:  Also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

New 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2006) notes that 
any limitation of motion of the ring or little finger is 
noncompensable.

Analysis

Having carefully reviewed the evidence pertaining to the 
veteran's March 2002 claim for increase, the Board concludes 
that a compensable evaluation is not warranted for status 
post open repair, avulsion of the flexor tendon of the right 
ring finger.  In this regard, the Board notes that while the 
September 2002 VA examination report reflects complaints of 
occasional coldness of the finger, inability to completely 
extend the distal interphalangeal joint, and loss of 
function, on examination, he had good range of motion of the 
hand, with the exception of that finger.  The veteran denied 
pain.  While extension of the right ring finger was -5 
degrees, the evidence does not show unfavorable ankylosis and 
any limitation of motion of the ring or little finger is 
noncompensable.  The September 2002 VA examination report 
notes he was employed as a chemist and there is no evidence 
that the disability interferes with his daily activities.  
The evidence demonstrates that consideration of the 
disability pursuant to the criteria for amputation is not 
necessary in this case.  Thus, a compensable evaluation is 
not warranted under the old or new criteria.  The Board notes 
that while a scar on the finger was noted in the September 
2002 VA examination report, there is no evidence that the 
scar warrants a separate rating.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

II.  Service Connection

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Allergic rhinitis with recurrent sinusitis



Factual Background

A January 1985 report of examination shows that the veteran's 
nose and sinuses were normal, and on the accompanying medical 
history the veteran denied having or having had hayfever and 
sinusitis.  An October 1987and an April 1988 report of 
examination show the nose and sinuses were normal.  

A January 1991 record reflects complaints of sinus problems.  
On examination, the left tympanic membrane was noted to be 
bulging, slightly pink in color, and retracted.  Yellow 
drainage in the pharynx was noted, and the maxillary area was 
tender with poor illumination.  The assessment was sinusitis.  
In October 1991, the assessment was questionable allergies.  
A May 1998 record of treatment reflects complaints of a runny 
nose.  The assessment was isolated allergy to grasses/weeds.  
A March 1999 record of treatment reflects complaints of 
yearly springtime allergies.  Symptoms were noted to consist 
of nasal discharge, congestion, and sneezing.  He was noted 
to be asymptomatic.  The assessment was seasonal "AR."  A 
December 1999 record of treatment reflects the veteran's 
complaints of allergies that flared when he went to Texas.  
The assessment was seasonal allergic rhinitis.  In an August 
2000 optometric record, the veteran indicated that he had or 
had had allergy or hayfever.  

On VA examination in September 2002, the examiner reviewed 
the claims file.  The veteran denied having lost time any 
time from work during the previous year due to allergic 
rhinitis with recurrent sinusitis.  The diagnosis was 
allergic rhinitis with recurrent sinusitis, currently 
inactive.  The report of examination notes no prior history 
of allergies or rhinitis.  The examiner stated that the onset 
of allergic rhinitis with recurrent sinusitis was during 
service.


Analysis

In this case, the Board's review of the record reflects that 
during service, the veteran had allergies and sinusitis.  The 
September 2002 VA examiner diagnosed allergic rhinitis with 
recurrent sinusitis, and specifically noted an onset in 
service.  While some of the evidence indicates that the 
veteran's allergies may be seasonal, there is a competent 
opinion establishing an onset or allergic rhinitis with 
recurrent sinusitis in service.  Based on the evidence, to 
include in-service manifestations of sinusitis with a post-
service diagnosis of sinusitis, the Board finds that service 
connection for allergic rhinitis with recurrent sinusitis is 
warranted.  Consequently, the benefits sought on appeal are 
granted.  

Impaired glucose levels

Factual Background

Service medical records show that in October 1987, sugar was 
negative.  Treatment records, dated in January 1999, note a 
new onset of diabetes mellitus, type II, and a diabetic foot.  
A March 1999, August 1999, and January 1999 record of 
treatment reflects an assessment of impaired glucose 
intolerance.  A July 2000 record of treatment notes a history 
of increased blood sugar.  

On VA examination in September 2002, the diagnosis was 
impaired glucose tolerance.  The examiner noted the veteran's 
report that he had not been diagnosed with diabetes, rather 
'borderline elevated blood sugar.'  The examiner noted the 
veteran's hemoglobin A1c was slightly elevated on one 
occasion and that he had been noted to have some slightly 
elevated glucose.  The examiner stated that these had been 
running normally recently.  The examiner noted that the 
veteran was not referred to as a diabetic "per se" in the 
treatment records, rather impaired glucose tolerance.  

A January 2003 VA treatment record reflects an assessment of 
glucose intolerance.  The importance of blood sugar control 
was noted.  

Analysis

Initially, the Board notes that diabetes mellitus type II is 
a chronic disease process.  38 U.S.C.A. § 1101.  If diabetes 
mellitus type II is manifest to a compensable degree within 
one year of separation, it is a presumptive disability.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137.  In this 
case, although there was a report of a new onset of diabetes 
mellitus type II during service, the report was not confirmed 
by objective testing during, or subsequent, to service.  In 
fact, the most recent evidence establishes that the veteran 
does not have diabetes mellitus.  In the absence of 
disability due to in-service disease or injury, service 
connection may not be granted.  

The most probative evidence tends to establish that the 
veteran has a status classified as impaired glucose 
tolerance.  No professional, however, has established that 
the veteran has a disease or that there is any disability 
resulting from impaired glucose tolerance.  Absent competent 
evidence of disease or injury productive of disability, 
service connection is not warranted.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (2001).  At best, at this time, the 
veteran has a status that has been identified by testing.  
Neither disease nor disability, however, has been identified.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Lattice Degeneration

Factual Background

A January 1985 report of examination shows the eyes were 
normal.  Cycloplegic refraction was noted.  An October 1987 
report of examination shows the eyes were normal.  An April 
1988 report of examination shows the eyes were normal.  

A February 1990 record of treatment reflects an assessment of 
stable refraction, no visible pathology.  A June 1990 report 
of examination shows the eyes were normal.   Eye examination 
in July 1999 was noted to be normal.  

In an August 2000 optometric record, the assessments were 
simple myopia, compound myopic astigmatism, lattice 
superiorly in both eyes, and choriretinal scar 
inferiotemporally in the left eye.  A January 2001 record of 
treatment reflects an assessment of lattice degeneration 
without holes in both eyes.  

On VA examination in September 2002, the examiner reviewed 
the claims file.  A history of lattice degeneration 
superiorly in both eyes was noted in January 2001.  A history 
of chorioretinal scar inferiorly in the left eye was noted in 
August 2002.  On examination, mild lattice degeneration 
superiorly in the right eye and mild lattice degeneration 
inferiorly in the left eye was noted.  The assessment was no 
apparent acute anterior segment or retinal disease.  

Analysis

In this case, the evidence shows the veteran had lattice 
degeneration in both eyes during service.  On VA examination 
in September 2002, the examiner identified mild lattice 
degeneration in both eyes.  While the examiner noted no 
apparent retinal disease, the evidence clearly shows the 
veteran has an abnormality of the eyes.  We are unable to 
disassociate the lattice degeneration identified in service 
from the lattice degeneration shown on VA examination in 
September 2002.  Consequently, the Board finds service 
connection for lattice degeneration, bilaterally, is 
warranted.  

Elevated liver function enzymes

A January 1985 report of examination shows the abdomen and 
viscera and endocrine system were normal.  On the 
accompanying medical history he denied having or having had 
jaundice, liver trouble, or hepatitis.  An October 1987 
report of examination shows the abdomen and viscera and 
endocrine system were normal.  A history of possible jaundice 
in 1984 was noted to have been treated and resolved.  On the 
accompanying medical history, he indicated that he had or had 
had jaundice or hepatitis.  An April 1988 report of 
examination shows the abdomen and viscera and endocrine 
system were normal.  A November 1988 record of treatment 
reflects an assessment of Gilbert's syndrome.  A November 
1988 record of treatment notes a history of episodes of 
jaundice diagnosed in high school as Gilbert's syndrome.  

A June 1990 report of examination shows the abdomen and 
viscera were normal.  

The relevant impression of a January 1999 ultrasound of the 
abdomen was normal appearance of heptobiliary system.  

Treatment records, dated in January 1999, note liver function 
tests were not consistent with Gilbert's syndrome.  A 
February 1999 record of treatment reflects an assessment of 
asymptomatic mild increased alanine aminotransferase (ALT).  
No etiology was noted to be apparent.  Possible non-alcoholic 
steatohepatitis (NASH) was noted.  

An April 1999 liver biopsy showed chronic hepatitis, mild 
activity, etiology undetermined.  An April 1999 percutaneous 
liver biopsy procedure note reflects an assessment of 
elevated ALT, unknown etiology; rule out NASH.  

An August 1999 record of treatment notes liver function tests 
were not consistent with Gilbert's disease.  The report notes 
he had tested negative for hepatitis.  A February 1999 record 
notes a history of Gilbert's disease and that he was referred 
for evaluation of elevated liver function tests (LFT).  The 
report of examination notes that following annual physical 
examination a few months earlier, he was noted to have 
elevated bilirubin and transaminases on routine blood draw.  
The impression was incidentally noted asymptomatic elevated 
liver function tests.  Serologic studies were noted to be 
negative for chronic viral hepatitis and it was noted that 
the veteran did not have stigmata of chronic liver disease.  
The examiner noted that synthetic function of the liver was 
not compromised, adding that the veteran's clinical picture 
may be consistent with hemochromatosis, nonalcoholic 
steatohepatitis, Wilson's disease, or alpha[]-antitrypsin 
deficiency.  

On VA examination in September 2002, the examiner reviewed 
the claims file.  The relevant assessment was nonalcoholic 
steatohepatitis, asymptomatic, with current liver function 
studies normal, except elevated total bilirubin due to the 
Gilbert's syndrome.  



Analysis

Initially, the Board notes that in a January 2004, the 
veteran stated that he was not seeking service connection for 
Gilbert's syndrome.  

Service records reflect the presence of elevated liver 
enzymes, with findings, to include an August 1999 finding 
consistent with nonalcoholic steatohepatitis, asymptomatic.  
On VA examination in September 2002, the pertinent diagnosis 
was nonalcoholic steatohepatitis, asymptomatic.  

In this case, there are in-service findings consistent with 
nonalcoholic steatohepatitis and a post-service diagnosis of 
nonalcoholic steatohepatitis.  We are unable to disassociate 
the in-service diagnosis of nonalcoholic steatohepatitis from 
the post service nonalcoholic steatohepatitis.  Under these 
circumstances, the Board finds service connection for 
nonalcoholic steatohepatitis is warranted.  Consequently, the 
benefits sought on appeal are granted.  




ORDER

A compensable evaluation for service-connected status post 
open repair, avulsion of the flexor tendon of the right 
finger (minor) is not warranted.

Service connection for allergic rhinitis with recurrent 
sinusitis is granted.  

Service connection for lattice degeneration of both eyes is 
granted.  

Service connection for a disability manifested by impaired 
glucose tolerance is denied.  

Service connection for nonalcoholic steatohepatitis is 
granted.  


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


